NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAY 13 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

JUAN RODRIGUEZ,                                  No.   19-35000

                Plaintiff-Appellant,             D.C. No. 6:17-cv-00104-BMM

 v.
                                                 MEMORANDUM*
STATE OF MONTANA; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                            for the District of Montana
                     Brian M. Morris, District Judge, Presiding

                              Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.

      Juan Rodriguez appeals pro se from the district court’s judgment dismissing

his action under the Indian Child Welfare Act (“ICWA”), 25 U.S.C. § 1901 et seq.

We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion a district court’s denial of leave to amend. Curry v. Yelp Inc., 875 F.3d



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1219, 1224 (9th Cir. 2017). We vacate and remand.

      The district court determined that Rodriguez had not sufficiently pled a

violation of his rights under the ICWA, and dismissed without giving leave to

amend. The district court did not determine that amendment would be futile. We

vacate and remand for the district court to allow Rodriguez the opportunity to file

an amended complaint. See Rodriguez v. Steck, 795 F.3d 1187 (9th Cir. 2015)

(order) (plaintiff should be given leave to amend the complaint with directions as

to curing its deficiencies, unless it is absolutely clear from the face of the

complaint that the deficiencies could not be cured by amendment).

      Rodriguez’s motion for appointment of counsel (Docket Entry No. 17) is

denied as moot.

      VACATED and REMANDED.




                                            2                                    19-35000